Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Pisano on June 16, 2021.

The application has been amended as follows: 

1. A protective case for an electronic device, the protective case comprising:

a main housing;

the main housing shaped to receive the electronic device, said electronic device including a switch;

the main housing including a slot formed therein proximate the switch of the electronic device when the electronic device is positioned in the main housing and a toggle rotatively positioned within the slot, the toggle including a pair of raised contact portions arranged such that the switch is positioned between the raised contact portions and is actuable by rotation of the toggle to move only one of the pair of raised contact portions at a time into contact with the switch and move the switch.


6. A protective case for an electronic device, the protective case comprising:

a main housing;
the main housing shaped to receive the electronic device, said electronic device including a switch;

the main housing including a slot formed therein proximate the switch of the electronic device when the electronic device is positioned in the main housing and a toggle rotatively positioned within the slot, the toggle including a circular body having the pair of raised contact portions formed on a lower surface of the circular body such that the switch is positioned between the raised contact portions and is actuable by rotation of the toggle to move only one of the pair of raised contact portions at a time into contact with the switch and move the switch.


10. A protective case for an electronic device, the protective case comprising:

a main housing;

the main housing shaped to receive the electronic device, said electronic device including a switch;

the main housing including a slot formed therein proximate the switch of the electronic device when the electronic devices is positioned in the main housing and a toggle rotatively positioned within the slot, the toggle including a pair of raised contact portions arranged such that the switch is positioned between the raised contact portions and is actuable by rotation of the toggle to move only one of the pair of raised contact portions at a time into contact with the switch and move the switch, wherein the pair of raised contact portions are positioned within the main housing, the toggle including a shaft extending from the pair of raised contact portions and passing through the slot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAVEN COLLINS/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735